Title: General Orders, 30 July 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Thursday July 30th 1778.
            Parole Palmyra—C. Signs Pitt Plymouth.
            
          
          The Guard at Terrytown is to be reinforced with a Captain 2 Subalterns, 3 Serjeants 3
            Corporals a Drummer and Fifer and fifty five Privates and to be commanded by a Field
            officer.
          The Guard at Burtisses is to be reinforced by a
            Serjeant, Corporal Drum and Fife and thirteen Privates and to be commanded by a Captain;
            and the Guard at Saw-Mill River Bridge is to be reinforced by a Captain 2 Subalterns—3
            Serjeants 3 Corporals and 40 Privates and be commanded by a Field Officer; From this
            Guard a Subaltern Serjeant and twenty Rank & File is to be detached to
              Pugsley’s—A detachment of Artillery to be sent to
            Terry-town.
          The Field Officers in performing their rounds are to examine whether the Guards upon
            the Communication between Dobbs’s-Ferry and Maroneck can afford a Chain of Centinels; if
            not they are to direct the Patroles to pass at such times and in such a manner as to
            secure the communication perfectly.
          One Light Dragoon is to be at each of the following Guards ’till Coll Moylan arrives,
            after which two are to be placed to each; namely Terrytown,
            Dobbs’s-Ferry, Saw-Mill River Bridge, Pugsley’s, Appleby’s, Burtiss’s, Tomkins’s 2 Miles, Cornell’s and Maroneck; The horse
            guard at Pugsley’s may be withdrawn and aid in this service.
          The Dragoons attending these Piquets are to keep their horses constantly saddled by
            night and ready to mount at a moments warning; In the day they may graze.
          After Orders July 30th—
          Captain Smith late Inspector in Genl Varnum’s Brigade is appointed to do that duty in
            General Parson’s Brigade and is to be respected accordingly.
        